Citation Nr: 1524391	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  03-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and from an August 2010 rating decision from the RO in Denver, Colorado.

The August 2010 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for schizophrenia.  (The Board has expanded the issue of entitlement to service connection for schizophrenia to more broadly include entitlement to service connection for an acquired psychiatric disability, as reflected above, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).)  A notice of disagreement was received in January 2011, a statement of the case was issued in December 2014, and a substantive appeal was received in December 2014.

The February 2003 administrative decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a bilateral foot disability.  A notice of disagreement was received in February 2003, a statement of the case was issued in May 2003, and a substantive appeal was received in June 2003.  

Following the issuance of supplemental statements of the case in July 2003 and August 2005, this case was sent to the Board for adjudication.  In a December 2005 decision, the Board found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a bilateral foot disability, and the claim was not reopened.  

The Veteran appealed the Board's December 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in April 2007, requesting that the Court vacate the Board's December 2005 decision and remand the claim for compliance with the directives that were specified by the Joint Motion.  In a May 2007 Order, the Court granted the Joint Motion, and the case was returned to the Board for further consideration.

In January 2008, the Board again denied the Veteran's claim, finding that new and material evidence had not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  

The Veteran appealed the Board's January 2008 decision to the Court.  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in February 2009, requesting that the Court vacate the Board's January 2008 decision and remand the claim for compliance with the directives that were specified by the Joint Motion.  In a February 2009 Order, the Court granted the Joint Motion, and the case was returned to the Board for further consideration.

In July 2009, the Board again denied the Veteran's claim, finding that new and material evidence had not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  

The Veteran appealed the July 2009 denial to the Court.  A June 2011 Memorandum Decision set aside the Board's decision and remanded it for further proceedings consistent with the Memorandum Decision.  The case was subsequently returned to the Board for further consideration.

In April 2012, the Board, in relevant part, remanded the bilateral foot disability claim so that the Veteran could be scheduled for a hearing before a Member of the Board at his local RO.  

The Board notes that the RO declined to reopen the claims of entitlement to service connection for bilateral hallux valgus and for residuals of a bilateral bunionectomy in a December 2009 rating decision.  A notice of disagreement was received in February 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.  The April 2012 Board decision dismissed this appeal on the grounds that these issues were contemplated by the bilateral foot disability claim.  

In December 2003, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Jackson RO.  A transcript of this hearing was prepared and associated with the claims file.

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability and entitlement to service connection for an acquired psychiatric disability are 
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1978 and July 1978 rating decisions, the RO in Cleveland, Ohio, denied the Veteran's claim of entitlement to service connection for a nervous condition; he was notified of those decisions those same months, but he neither appealed nor submitted new and material evidence within one year of these notifications.

2.  In an October 1991 rating decision, the RO found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a nervous condition, and denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) on the merits; he was notified of that decision in November 1991, but he did not submit a timely notice of disagreement or new and material evidence within one year of this notification.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the October 1991 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been added to the record since the October 1991 rating decision; thus, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

If, at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The psychiatric disorder claim was originally denied in May 1978 and July 1978 rating decisions by the Cleveland RO because there was no evidence that the Veteran had a current nervous condition that was incurred in or aggravated by his military service.  At the time of these rating decisions, the Veteran's service treatment records and a record of psychiatric hospitalization from August 1977 to January 1978 were in the claims file. 

The Veteran was notified of these denials in May 1978 and July 1978 notification letters, and he neither appealed nor submitted new and material evidence within one year of the letters.  The May 1978 and July 1978 rating decisions are, therefore, final.

The Veteran sought to reopen his claim in August 1991, and he also claimed entitlement to service connection for PTSD.  In an October 1991 rating decision, the RO determined that the Veteran had not submitted new and material evidence to reopen the nervous condition claim and that service connection for PTSD was not warranted.  With respect to the nervous condition claim, the rating decision noted that the submitted evidence does not show a relationship between the Veteran's military service and any currently-diagnosed psychiatric disorder.  With respect to the PTSD claim, the rating decision noted that the VA and private medical records showed treatment for schizophrenia, but showed no diagnosis of PTSD.  The rating decision cited pertinent treatment records consisting of records from St. Dominic's Hospital dated from January 1986 to June 1991 and records from the Jackson VA Medical Center (VAMC) dated from June 1991 to September 1991.  The Veteran was notified of this decision in November 1991, but he neither submitted new and material evidence nor filed a timely notice of disagreement.  The October 1991 rating decision is thus final.  

In March 2010, the Veteran filed a request to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  The Board notes that, at the time of the October 1991 rating decision, there had been no competent evidence of a nexus between the Veteran's military service and an acquired psychiatric disability.

A March 2014 VA mental health progress record has been added to the claims file.  This record contains the Veteran's description to his psychiatric care provider of his relevant history.  Based on this history, the physician determined that "[i]t is plain to me that his symptoms [started] just before[]his discharge and he started having grandiose delusion before he went [t]o the federal building.  His illness clearly started in 1975, prior to discharge."  This evidence is new in that it was not of record at the time of the October 1991 rating decision.  It is material in that it constitutes competent medical evidence of a link between a current psychiatric disability and the Veteran's military service, which had not been demonstrated at the time of the October 1991 rating decision.  The physician is competent to provide the medical opinion that appears in this record and, for purposes of determining whether new and material evidence has been received, the Veteran's medical history as reported to the physician is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened, and to this extent, the appeal is granted.


REMAND

As noted above, the claim of whether new and material evidence was received to reopen the claim of entitlement to service connection for a bilateral foot disability was subject to a June 2011 Court Memorandum Decision.  The July 2009 Board decision that had declined to reopen this issue was thus vacated and the claim was remanded by the Court to the Board for adjudication consistent with the terms of the Memorandum Decision.

The June 2011 Memorandum Decision found that a remand was necessary in order for the Board to address why it was not necessary to remand the Veteran's claim to obtain records of foot treatment the Veteran received from the VAMCs in Biloxi, Shreveport, and New Orleans in the 1980s, and from other ROs that were identified as having received transfer of the Veteran's records.  

With respect to the suggestions of pertinent records being held at other ROs, the Appellant's Brief notes that "no attempts were made to respond to information that the veteran's records were transferred to the West Los Angeles and Grand Junction or Denver, Colorado VA offices, although such a suggestion was made by VA personnel."  

The Veteran has also testified that he has received treatment at the VAMC in Cleveland, Ohio.

The Board finds that it is necessary to remand the Veteran's claim for the purpose of obtaining the identified records.  (As noted in the Memorandum Decision, the Veteran described having received this treatment in a January 1997 statement.)  Such efforts should include contacting the VAMCs in Biloxi, Shreveport, New Orleans, and Cleveland, and the VA offices in West Los Angeles, Grand Junction, and Denver.  

The Board further notes that records from the Jackson VAMC for treatment received in the mid-to-late-1970s have also been identified by the Veteran, and they were obtained by VA in July 2005 and have been associated with the claims file.  It is therefore not necessary to make further attempts to obtain these records, as they have been obtained.  

The Veteran testified at his April 2015 Board hearing that, other than consulting with private doctors for purposes of pursuing his claim, all of his foot treatment has been through VA.  The Veteran has indicated that all of the private treatment records have been associated with the claims file.  It therefore does not appear that any private, outstanding medical evidence has been identified.

With respect to the claim of entitlement to service connection for an acquired psychiatric disability, the Veteran testified at his April 2015 Board hearing that he had drinking problems while stationed in Germany and his pregnant wife was back in the United States.  He testified that he was called back to the United States by the Red Cross to be with his wife while she had the baby.  He testified that, after his wife had their baby, he was stationed at Fort Polk and started having problems and acting out.  On remand, the AOJ should obtain the Veteran's complete service personnel records to attempt to verify his reports of disciplinary issues in service.  

Following receipt of these records, the Veteran should be scheduled for a VA examination to determine whether he suffered from an acquired psychiatric disability during service or whether he suffered from psychosis within one year of separation from service.  

The Veteran also testified that he receives disability benefits from the Social Security Administration (SSA).  On remand, those records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA medical records from June 1975 to the present pursuant to the CAVC June 2011 Memorandum Decision.  Facilities that should be contacted to search for these records include the VAMCs in Biloxi, Shreveport, New Orleans, and Cleveland.  In particular, treatment records from the 1980s from the Biloxi, Shreveport, and New Orleans VAMCs should be sought.  

The AOJ/AMC should also contact VA offices in West Los Angeles, Grand Junction, and Denver to determine whether any of the Veteran's records are located at any of these facilities.  

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed, and a specific finding of unavailability should be made if the records cannot be obtained.  All efforts to obtain these records should be recorded in the claims folder.  

2.  Obtain the Veteran's complete service personnel records and associate them with the record.  

3.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

4.  Following completion of the above, arrange for the Veteran to undergo a VA psychiatric examination by an appropriate examiner to determine the nature and etiology of the Veteran's acquired psychiatric disabilities.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should identify all psychiatric disabilities.  For each disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability is etiologically related to service.  

In particular, the examiner should opine as to whether, given the nature of the clinical course of the Veteran's schizophrenia, it is at least as likely as not that the Veteran's schizophrenia manifested in service or within one year of his separation from service.  In giving this opinion, the examiner should discuss all pertinent evidence, including any relevant (i) service personnel records and service treatment records, (ii) the report of VA hospitalization from August 1977 through January 1978, and (iii) the March 2014 VA mental health progress record noting the Veteran's illness started in 1975, prior to discharge.  The examiner should describe the manifestations of the Veteran's schizophrenia in service or within one year of separation.

Any opinion expressed must be accompanied by a complete rationale.

5.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


